DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 2, 9, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “strong” in claims 2, 9 and 18 is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The indefinite term renders the degree of the basic nature of the anionic material unclear.

	Claims 18 and 20 are self-dependent claims. Therefore it is not clear what is intended to be encompassed by the claim language. The Examiner notes that it appears as though both claims 18 and 20 .

Allowable Subject Matter

4.	Claims 1, 3-8, 10-17 and 19 are allowed.

5.	Claims 2, 9, 18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

6.	The following is a statement of reasons for the indication of allowable subject matter:

	Hamad et al. (US 2014/0102297 A1) discloses a device for carbon dioxide capture (from an exhaust gas) comprising a hollow fiber membrane (see paragraph [0009]) unit comprising a conduit (the tube or hollow fiber) having an outside surface exposed to an atmosphere (exhaust gas) and a lumen defined by an inside surface, wherein the conduit comprises a carbon dioxide pump membrane and the lumen comprises a carbon dioxide rich gas and water vapor, a water supply (engine coolant) in fluid communication with the lumen, a mechanical pump (vacuum pump, see paragraph [0025]) in fluid communication with the lumen, the mechanical pump (vacuum pump) maintaining a pressure differential between the lumen and the atmosphere and providing a product stream comprising the carbon dioxide rich gas, a cold trap (condenser 16, see paragraph [0025]) coupled to the hollow fiber membrane unit and the mechanical pump such that the mechanical pump is in fluid communication with the lumen of the hollow fiber membrane unit through the cold trap, wherein the carbon dioxide pump membrane is carbon dioxide permeable and a carbon (carbon dioxide) concentration gradient is formed and maintained across the carbon dioxide pump membrane with a first concentration at the outside surface that is higher than a 
	Hamad et al. discloses one side of the membrane forming the feed/retentate side and the other side forming the permeate side at paragraph [0017]. Since the membrane has only two sides, the Examiner notes that one of ordinary skill in the art would at once envisage an arrangement wherein the permeate side is the hollow lumen and the feed/retentate side is the outer or shell side. However, even if this is not the case, then one of ordinary skill in the art would recognize that the outer surface should serve as the feed/retentate side to provide additional separation surface area since the outer diameter is greater than the inner diameter.
	Hamad et al. does not mention a specific pressure differential between the atmosphere and the lumen, but one of ordinary skill in the art would have recognized that any pressure differential, such as at least one atmosphere, could be selected to provide a desired balance between separation performance and equipment size and cost.
	However, Hamad et al. is directed to a bundle of tubular or hollow fiber membranes and does not disclose the inner and outer conduits as instantly recited.

	With regard to claims 1-4, the prior art made of record does not teach or fairly suggest the device for carbon dioxide capture of claim 1 comprising a hollow membrane unit comprising an inner conduit closed at one end, the inner conduit comprising a vapor membrane, an outer conduit having an outside surface exposed to an atmosphere and an inside surface circumscribing the inner conduit forming a lumen between the inner conduit and the inside surface of the outer conduit, the outer conduit comprising a carbon dioxide pump membrane, the lumen comprising a carbon dioxide rich gas and a water vapor, the water vapor being substantially saturated, a light absorbing material, a water supply in fluid communication with the inside of the inner conduit, a mechanical pump in fluid communication with the lumen, a cold rap arranged such that the mechanical pump is in fluid communication with the lumen 

With regard to claims 5-12, the prior art made of record does not teach or fairly suggest the device for carbon dioxide capture of claim 5 comprising a hollow membrane unit comprising an inner conduit closed at one end, the inner conduit comprising a vapor membrane, an outer conduit having an outside surface exposed to an atmosphere and an inside surface circumscribing the inner conduit forming a lumen between the inner conduit and the inside surface of the outer conduit, the outer conduit comprising a carbon dioxide pump membrane, the lumen comprising a carbon dioxide rich gas and a water vapor, the water vapor being substantially saturated, a water supply in fluid communication with the inside of the inner conduit, a mechanical pump in fluid communication with the lumen, a cold rap arranged such that the mechanical pump is in fluid communication with the lumen through the cold trap, wherein the vapor membrane contains liquid water provided by the water supply, the vapor membrane being sufficiently hydrophobic and porous to contain the liquid water received while allowing water vapor to pass through into the lumen, and the carbon concentration gradient being formed as water vapor passes from the lumen to the atmosphere through the carbon dioxide pump membrane.

	With regard to claims 13-20, the prior art made of record does not teach or fairly suggest the method for carbon dioxide capture of claim 13 comprising filing an inner conduit with liquid water from a water supply in fluid communication with the inside of the inner conduit, the inner conduit comprising a vapor membrane and circumscribed within an outer conduit having an outside surface exposed to an ..

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kelley (see especially Fig. 4, the abstract, and paragraphs [0002] and [0032]) and Finkenrath et al. (see especially Figs. 1 and 2, the abstract, and paragraphs [0021]-[0025]) disclose similar systems for carbon dioxide capture.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 18, 2022